DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on May 1, 2020 which claims priority to a provisional filed on May 14, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification disclose a system with simulation engine may comprise “…any one or more processors, personal computers, super-computers, servers, and/or virtual machines configured to execute instructions…” for a simulation of a security checkpoint. There is no definition if the processors from a physical machine or a virtual machine. Hence, the word processors will be interpreted as software per se.

Examiner Comment
 	There is no art rejection for claims 1, 19-20. The closet art is NPL 2012 - Modeling Terrorism Risk to the Air Transportation System (Morral et. al.) which proposed an improvement on using the Risk Management Analysis Tool (RMAT) which is designed to model and explain the complex interactions between security providers and systems and adversaries hoping to attack the commercial air transportation system.
RMAT is used by Transportation Security Administration (TSA) to estimate the terrorism risk-reduction benefits attributable to new and existing security programs, technologies,
and procedures such as the risk-reduction benefits attributable to behavior detection officers, and Advanced Imaging Technology (such as full-body scanners), etc. In one example, Morral discusses a simulation when introducing a new security program (e.g. threat mitigation input) when five different types of terrorist attacks for monetary value that would result to a reduction well over $4 billion in losses per attack of type C (pages 118-121). However, Morral or with any combination of other art would teach all claimed features recited in claims 1 and 19-20.

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 	US Patent 9,537,884.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI M TRAN/Primary Examiner, Art Unit 2432